Case 9:21-cv-00014-DWM Document 62 Filed 03/02/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
MARY L. LAWLER and JAMES CV 21-14-M—DWM
LAWLER,
Plaintiffs,

ORDER
vs.

ETHICON, INC., ETHICON, LLC and
JOHNSON & JOHNSON,

Defendants.

 

 

Plaintiffs Mary L. Lawler and James Lawler having filed a motion for
voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

IT IS ORDERED that the above-captioned cause is DISMISSED
WITHOUT PREJUDICE, each party to pay its own costs. All pending motions are
MOOT and all deadlines are VACATED.

DATED this,“ day of March, 2021.

 
 
 

 

Donald W. Molloy, District Judge
United States District Court

 
